Exhibit 10.15

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is entered into by and
between FMC TECHNOLOGIES, INC., a Delaware corporation (“Seller”), and HOUSTON
1031, LIMITED PARTNERSHIP, an Illinois limited partnership (“Purchaser”).

In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:



1.   Sale and Purchase. Seller shall sell, convey, and assign to Purchaser, and
Purchaser shall purchase and accept from Seller, for the Purchase Price
(hereinafter defined) and on and subject to the terms and conditions herein set
forth, the following:



  1.   Approximately 38.199 acres of land located in Houston, Harris County,
Texas, as described on Exhibit A attached hereto and made a part hereof,
together with all rights and interests appurtenant thereto, including all of
Seller’s right, title, and interest in and to adjacent streets, alleys,
rights-of-way, and any adjacent strips and gores of real estate (the “Land”);
all buildings, structures and improvements located on the Land (the
“Improvements”); all warranties and permits, if any, in existence with regard to
the Land and Improvements (the “Warranties and Permits”) and all rights, titles,
and interests appurtenant to the Land and Improvements excluding all maintenance
contracts, service agreements Storm Water Permit TDES Permit No. 02611 and that
certain Tax Abatement Agreement For Real Property Located in the FMC Tubing
Hangar Reinvestment Zone effective as of January 1, 2007 between Tenant and
Harris County.



  2.   all equipment, machinery and fixtures owned by Seller permanently
attached to the Improvements and used exclusively in the operations of the Land
and Improvements (such as heating, ventilating and air conditioning systems,
elevators, fire alarm systems and similar building fixtures, but specifically
excluding all equipment, furniture and personal property owned by Seller which
is used in the operation of Seller’s business and which is not necessary to the
operations of the Land or Improvements (the “Personalty”);

The Land, Improvements and Personalty are herein collectively called the
“Property.”



2.   Earnest Money. Concurrently with the execution of this Agreement by
Purchaser and Seller, as a condition precedent to Seller’s obligations
hereunder, Purchaser shall deliver to Chicago Title Insurance Company, Chicago
Commercial Center, attention Nancy Castro (the “Escrow Agent”), at the address
for notice as hereinafter set forth, by wire transfer of immediately available
funds, a deposit in the amount of $1,000,000.00 (including any and all interest
earned thereon, collectively the “Earnest Money”) which the Escrow Agent shall,
if directed to so by Purchaser, immediately deposit into an interest-bearing
account in a national bank. Any interest earned on the Earnest Money shall
become a part of the Earnest Money and reported under Purchaser’s federal tax
identification number. In the event this Agreement is closed, the Earnest Money
shall be applied to the Purchase Price at Closing. In the event this Contract is
not closed, then the Escrow Agent shall disburse the Earnest Money in the
applicable manner provided for in Section 11 below. In the event the Earnest
Money is not timely deposited by Purchaser then Seller shall have the option,
which it may exercise at any time prior to Purchaser’s deposit of the Earnest
Money, to terminate this Agreement, following which neither party will have any
liability or obligation to the other.



3.   Purchase Price. The price for which Seller shall sell, convey, and assign
the Property to Purchaser, and which Purchaser shall pay to Seller, is SIXTY
MILLION THREE HUNDRED THIRTY THOUSAND AND NO/100 DOLLARS ($60,330,000.00) (the
“Purchase Price”). The Purchase Price, subject to the adjustments and prorations
provided herein, shall be paid by Purchaser to Seller through escrow on the
Closing Date by wire transfer of immediately available funds. If the Earnest
Money has not previously been delivered to Seller by the Escrow Agent,
simultaneously with the delivery of the Purchase Price to Seller, the Escrow
Agent shall deliver the Earnest Money to Seller and Purchaser shall receive a
credit against the Purchase Price in the amount of the Earnest Money so
delivered to Seller.



4.   Delivery of Information.



  1.   Due Diligence Materials. Purchaser acknowledges that Seller has delivered
or caused to be delivered to, or made available to Purchaser at the Property,
the information identified on Schedule 4.a. Seller does not represent or warrant
the accuracy or completeness of any of the items listed on Schedule 4.a.;
however, Seller has no current actual knowledge that any of such items are
inaccurate or incomplete in any material respect.



  2.   Title Commitment. Purchaser acknowledges that it has heretofore received
from Partners Title Company, as agent for Chicago Title Insurance Company (the
“Title Company”) a Commitment for Title Insurance (the “Title Commitment”) for a
Texas standard form Owner’s Policy of Title Insurance committing to insure title
to the Property in the amount of the Purchase Price and setting forth the status
of the title of the Land and Improvements and showing all liens, claims,
encumbrances, easements, rights-of-way, encroachments, reservations,
restrictions, and all other matters of record affecting the Land or
Improvements, together with true, complete, and, to the extent available from
the public records, legible copies of all documents referred to in the Title
Commitment (the “Title Commitment Documents”) The Title Commitment is attached
hereto as Schedule 4.b. The exception to Seller’s title which are set forth on
Schedule B to the Title Commitment are herein called “Permitted Encumbrances”
and are approved by Purchaser.



  3.   Survey. Purchaser acknowledges that it has hereto received a survey of
the Land prepared by Weisser Engineering Co. and dated November 8, 2006, last
updated December 27, 2006 (the “Survey”). Purchaser acknowledges that the Survey
is acceptable to Purchaser for all purposes.



5.   Condition of Property.



  1.   Right of Inspection. Purchaser acknowledges that it and its
representatives have heretofore been afforded the right and opportunity to
conduct all inspections of the Property which Purchaser desires to conduct.



  2.   Condition of Property. Purchaser acknowledges that the condition of the
Property is acceptable to Purchaser, and EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT, PURCHASER, ACKNOWLEDGES THAT PURCHASER IS PURCHASING THE
PROPERTY IN “AS-IS, WHERE-IS” CONDITION “WITH ALL FAULTS” AS OF THE CLOSING AND
SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR
GUARANTEES, EITHER EXPRESS OR IMPLIED EXCEPT AS STATED IN THIS AGREEMENT, AS TO
(I) THE PROPERTY’S CONDITION, FITNESS FOR ANY PARTICULAR PURPOSES, OR
MERCHANTABILITY, (II) THE STRUCTURAL INTEGRITY OF THE IMPROVEMENTS, (III) THE
ACCURACY OR COMPLETENESS OF ANY OF THE INFORMATION, DATA, MATERIALS OR
CONCLUSIONS CONTAINED IN ANY INFORMATION PROVIDED PURCHASER, OR (IV) ANY OTHER
WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM SELLER OR ANY OTHER PARTY
ON BEHALF OF SELLER. PURCHASER SHALL, AT ITS SOLE COST AND EXPENSE, CONDUCT AND
RELY EXCLUSIVELY UPON ITS OWN INDEPENDENT INVESTIGATION IN THE EVALUATION OF THE
PROPERTY.



  3.   Conditions Precedent. At the option of Purchaser, the obligations of
Purchaser under this Agreement are contingent and conditional upon any one or
more of the following, the failure of any of which shall, at the request of
Purchaser and after the return to Purchaser of the Earnest Money, render this
Agreement null and void:



  1.   Representations and Warranties. Each and every representation and
warranty of Seller is true, correct and complete in all material respects as of
Closing.



  2.   Performance of Obligations. As of Closing, Seller shall have performed
and satisfied, in all material respects, each and every obligation, term and
condition to be performed and satisfied by Seller under this Agreement.



  3.   Title. The Title Company shall be irrevocably committed (subject to the
conveyance of the Property and the payment of the title insurance premiums) to
deliver an Owner’s Policy of Title Insurance insuring fee simple to the Land in
the form and condition required by this Agreement and subject to no exceptions
other than the Permitted Encumbrances.



  4.   Payments. Seller shall have provided evidence that all real estate taxes
and assessments that are due and payable as of the Closing have been paid.



  5.   Environmental Issues: Seller and Purchaser shall have entered into a
Post-Closing Agreement in the form of Exhibit I attached hereto and made a part
hereof (the “Post-Closing Agreement”) regarding certain environmental issues
present at the Property.



  6.   Insurance: Seller shall have submitted an insurance certificate in the
form attached hereto as Exhibit J (the “Insurance Certificate”) evidencing the
coverages required in the Lease (as defined herein).



  7.   Interest Rate Buy-Down and Closing Credit. At Closing, Seller shall give
Purchaser a credit on the Closing Statement (as defined below) in an amount
equal to the cost of “buying-down” the interest rate on Purchaser’s loan to
5.60%, such credit not to exceed Eight Hundred Sixty Thousand Dollars
($860,000.00).



6.   Representations, Warranties, and Covenants; Condition of Property.



  1.   Seller’s Representations and Warranties. Seller hereby represents and
warrants to Purchaser that the following are true, correct and complete:



  1.   Existence. Seller is a corporation duly organized and validly existing in
the State of Delaware and has the power to hold and convey the Property.



  2.   Due Authority. Seller has all requisite corporate power and authority to
execute and deliver this Agreement and to carry out its obligation hereunder and
the transactions contemplated hereby. This Agreement has been, and the documents
contemplated hereby will be, duly executed and delivered by Seller and
constitute the Seller’s legal, valid and binding obligation enforceable against
Seller in accordance with its terms. The consummation by Seller of the sale of
the Property is not in violation of or in conflict with nor does it constitute a
default under any term or provision of the organizational documents of Seller,
or any of the terms of any agreement or instrument to which Seller is or may be
bound.



  3.   No Other Agreements. Seller has not entered into any agreement to lease,
sell, mortgage or otherwise encumber or dispose of its interest in the Property
or any part thereof which would be binding on Purchaser following the Closing,
except for the Lease (hereinafter defined).



  4.   No Other Contracts. Schedule 6.a. attached hereto is a complete list of
all management, service, supply and maintenance agreements, equipment leases,
and all other contracts and agreements with respect to or affecting the Property
as of the date of this Contract (herein collectively referred to as the “Service
Contracts”).



  5.   Environmental. Except as specifically disclosed in the reports Seller has
provided to Purchaser hereunder, (A) to Seller’s current actual knowledge,
during Seller’s ownership of the Property and at all times prior thereto (i) no
Hazardous Materials (as defined below) have been located on the Property in
violation of any Environmental Law or have been released into the environment or
discharged, placed or disposed of, at, on or under the Property in violation of
any Environmental Law; (ii) no underground storage tanks are or have been
located on the Property; and (iii) the Property has never been used as a dump
for waste material; and (B) to Seller’s current actual knowledge, the Property
complies with all applicable Environmental Laws. As used herein, a “Hazardous
Material’’ means any hazardous, toxic or dangerous waste, substance or material,
as defined for purposes of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or any other federal, state
or local law, ordinance, rule or regulation, applicable to the Property, and
establishing liability standards or required action as to reporting, discharge,
spillage, storage, uncontrolled loss, seepage, filtration, disposal, removal,
use or existence of a hazardous, toxic or dangerous waste, substance or
material, including without limitation petroleum hydrocarbon, including crude
oil or any fraction thereof and all petroleum products, PCBs, lead, friable
asbestos, flammable explosives,  infectious materials, or radioactive materials.
The term “Environmental Law” shall mean all statutes specifically described in
the foregoing sentence and all federal, state and local environmental health and
safety statutes, ordinances, codes, rule, regulations, orders and decrees
regulating, relating to or imposing liability or standards concerning or in
connection with Hazardous Materials.



  6.   There is not now pending nor to Seller’s current actual knowledge has
there been threatened, any action, suit or proceeding, including without
limitation any condemnation action, before or by any federal or state court,
commission, regulatory body, administrative agency or other governmental body,
domestic or foreign (i) against or affecting the Property; and/or (ii) against
or affecting the Seller wherein an unfavorable ruling, decision or finding, may
reasonably be expected to have a material adverse effect on the business or
prospects of or on the condition or operations of the Property or the Seller, or
would interfere with Seller’s ability to consummate the transactions by this
Contract, including without limitation the Lease.



  7.   Seller is not a “foreign person” as defined by the Internal Revenue Code
(“IRC”), Section 1445. Seller will execute and deliver to Purchaser at Closing
an affidavit or certification in compliance with IRC Section 1445.



  8.   To Seller’s current actual knowledge, the insurance carried by Seller on
the Property is sufficient to repair the Property to its former condition in the
event of a casualty less any deductible.



  9.   To Seller’s current actual knowledge, there are no pending or threatened
special assessments applicable to the Property.



  10.   There are no management, leasing and/or brokerage agreements that will
be binding upon Purchaser and/or the Property after Closing and there are no
fees or commissions due under any such agreements except those that will be
fully paid by Seller on or before Closing.



  11.   Seller has received no written notice of any material violation of any
building, fire or health code or other statute applicable to the Property.

The representations and warranties of Seller set forth above are made as of the
date of this Agreement and will be remade as of the Closing. In the event that
the person signing this Agreement on behalf of Seller discovers a breach or
change with respect to any of the representations or warranties of Seller set
forth herein, Seller shall send notice to Purchaser advising Purchaser of any
such breach or change and the unless waived by Purchaser, such breach or change
shall be considered to be a default by Seller hereunder. Purchaser’s right to
assert the existence, at Closing, of a breach of the foregoing representations
and warranties of Seller set forth in this Agreement shall survive the Closing
for a period of two years; however, if any of such representations or warranties
were breached as of Closing but are cured by Seller during the first two
(2) years of the term of the Lease, then Purchaser shall not be entitled to
assert any claims against Seller for such breach.

Wherever the terms “Seller’s current actual knowledge,” “Seller’s knowledge,” or
“to the best of Seller’s knowledge” are used in this Agreement such terms shall
mean the actual, but not constructive or imputed knowledge, but with due
inquiry, possessed by Bob Suttles, the facilities manager for the Property.
Seller represents and warrants to Purchaser that no other person affiliated with
Seller has knowledge superior to Bob Suttles regarding the Property.



  2.   Purchaser’s Representations and Warranties. Purchaser hereby represents
and warrants to Seller that the following are true, correct and complete.



  1.   Good Standing. If Purchaser is a corporation, Purchaser is duly
organized, validly existing and in good standing in the state of its
organization.



  2.   Due Authority. Purchaser has all requisite power and authority to execute
and deliver this Agreement and to carry out its obligation hereunder and the
transactions contemplated hereby. This Agreement has been, and the documents
contemplated hereby will be, duly executed and delivered by Purchaser and
constitute the Purchaser’s legal, valid and binding obligation enforceable
against Purchaser in accordance with its terms. The consummation by Purchaser of
the transaction contemplated by this Agreement is not in violation of or in
conflict with nor does it constitute a default under any term or provision of
the organizational documents of Purchaser, or any of the terms of any agreement
or instrument to which Purchaser is or may be bound, or of any provision of any
applicable law, ordinance, rule or regulation of any governmental authority or
of any provision of any applicable order, judgment or decree of any court,
arbitrator or governmental authority.



  3.   Covenants of Seller.



  1.   Operation of the Property. Seller agrees prior to the Closing to continue
to operate and manage the Property in substantially the same manner as the
Property was operated and managed by Seller prior to the Effective Date
(hereinafter defined).



  2.   Service Contracts. Without Purchaser’s prior written consent, Seller
agrees not to enter into any management, service, supply and maintenance
agreements, equipment leases, and all other contracts and agreements with
respect to or affecting the Property prior to the Closing which shall survive
the expiration of the term of the Lease, unless (i) same will be solely Seller’s
obligation as the tenant under the Lease or (ii) same are terminable upon thirty
(30) days’ prior written notice without penalty or termination charge.



  3.   Insurance Policies. Seller shall, at its own expense, keep and maintain,
or cause to be kept and maintained, in full force and effect through the
Closing, a policy or policies of builder’s risk, all risk and general liability
insurance covering the Property, and the personalty and equipment located from
time to time on the Property, against loss or damage by fire, vandalism,
malicious mischief, lightning, windstorm and other insurable perils in amounts
not less than those in force as of the date hereof.



7.   Closing. The closing (the “Closing”) of the sale of the Property by Seller
to Purchaser shall occur on or before fifteen days from the Effective Date (the
“Closing Date”), and same shall be conducted through the offices of the Escrow
Agent which shall coordinate the Closing with the Title Company (although
neither party shall be obligated to be present at the Closing as long as all
items required to be delivered by such party at Closing are timely delivered to
the Escrow Agent or Title Company). At the Closing, the following shall occur
prior to 12:00 noon, Central Time, on the Closing Date:



  1.   Seller to Deliver. Seller, at its expense, shall deliver or cause to be
delivered to Purchaser the following:



  1.   A recordable Special Warranty Deed in the form of Exhibit C fully
executed and acknowledged by Seller, conveying the Land and Improvements to
Purchaser, subject only to the Permitted Encumbrances;



  2.   A bill of sale (the “Bill of Sale”) in the form of Exhibit D, fully
executed and acknowledged by Seller, assigning, conveying, and transferring to
Purchaser all of Seller’s right, title and interest in and to the Personalty,
subject only to the Permitted Encumbrances and containing a warranty by Seller
of Seller’s title as to matters done by, through or under Seller and a warranty
against any liens, security interests and/or encumbrances;



  3.   Such affidavits as may be reasonably required by the Title Company,
including, without limitation, mechanics’ liens, parties in possession and gap
affidavits;



  4.   Evidence reasonably satisfactory to the Title Company that the persons
executing and delivering the Closing documents on behalf of Seller have full
right, power and authority to do so;



  5.   A Certificate in the form of Exhibit E meeting the requirements of
Section 1445 of the Internal Revenue Code of 1986, executed and sworn to by
Seller;



  6.   Seller’s originally executed counterpart of a master lease (the “Lease”)
in the form attached hereto as Exhibit B and made a part hereof, pursuant to
which Seller will master lease the Property from Purchaser for the term
described in the Lease;



  7.   Seller’s originally executed and acknowledged counterpart of a Memorandum
of Lease (the “Memorandum”) in the form attached hereto as Exhibit F and made a
part hereof, pursuant to which Seller and Purchaser will record notice of the
existence of the Lease in the Official Public Records of Real Property of Harris
County, Texas;



  8.   Seller’s originally executed Assignment of Warranties and Permits in the
form attached hereto as Exhibit G pursuant to which Seller will assign the
Warranties and Permits to Purchaser;



  9.   A reliance letters from Conestoga-rovers & Associates, the preparer of
the environmental report listed in item 7 of Schedule 4.a, authorizing Seller to
rely on the matters set forth in such environmental report as of the date of
such report;



  10.   Provided Purchaser is then financing the acquisition of the Property,
Seller’s originally executed and acknowledged counterpart of a Subordination,
Attornment and Non-Disturbance Agreement (the “SNDA”) for the benefit of
Purchaser’s lender (the “Lender”) in the form attached as Exhibit B to the
Lease;



  11.   Seller’s originally executed estoppel certificate, for the benefit of
Lender, in the form attached hereto as Exhibit H;



  12.   Seller’s originally executed counterparts of the Post-Closing Agreement;



  13.   Seller’s originally executed counterparts of an Escrow Agreement (herein
so called) in the form attached hereto as Exhibit K which pertains to the TI
Allowance which is defined and provided for in the Lease;



  14.   The Insurance Certificate;



  15.   Seller’s originally executed counterpart of a settlement statement (the
“Closing Statement”) reflecting the adjustments to the Purchase Price as a
result of Closing prorations, the allocation of Closing expenses and the
distributions of such amounts;



  16.   An updated certificate of Seller’s representations and warranties as set
forth in Section 6.a;



  17.   An Owner’s Policy of Title Insurance (the “Title Policy”) issued by the
Title Company and an insured closing letter from the Escrow Agent, each issued
in the form promulgated for mandatory use in the State of Texas, which Title
Policy shall be in the amount of the Purchase Price and subject to no exceptions
other than the Permitted Encumbrances.



  2.   Purchaser to Deliver. Purchaser, at its expense, shall deliver or cause
to be delivered to Seller the following:



  1.   Funds available for immediate credit in Seller’s accounts, in the amount
of the Purchase Price as specified in Section 3, subject to credit for the
Earnest Money;



  2.   Funds available for immediate credit in the account established by the
escrow agent under the Escrow Agreement to fund the TI Allowance as provided for
in the Escrow Agreement;



  3.   Purchaser’s executed counterparts of the Escrow Agreement;



  4.   Purchaser’s executed counterparts of the Post-Closing Agreement;



  5.   Evidence satisfactory to Seller that the person executing the Closing
documents on behalf of Purchaser (to the extent applicable) has full right,
power, and authority to do so;



  6.   All documents reasonably required by the Title Company to consummate the
Closing;



  7.   Purchaser’s originally executed counterpart of the Lease;



  8.   Purchaser’s originally executed and acknowledged counterpart of the
Memorandum;



  9.   Purchaser’s and Lender’s originally executed and acknowledged counterpart
of the SNDA; and



  10.   Purchaser’s originally executed counterpart of the Closing Statement.



  3.   Expenses of Closing. Seller shall pay the basic premium for the Title
Policy (the “Owner’s Policy”). Purchaser shall pay for all title endorsements,
and any policy required by Purchaser’s lender. Seller and Purchaser shall each
pay one-half (1/2) of any escrow closing charges. Seller shall pay for the
Survey. Purchaser shall pay the cost to record the Deeds. Seller shall pay the
costs to record any title clearance documents. Purchaser and Seller shall
respectively pay such other costs in connection with the Closing as is customary
in the county in which the Property is located.



  4.   Prorations. Inasmuch as Seller will enter into the Lease pursuant to
which it will lease the Property on an absolutely net basis with Seller
continuing to be obligated to pay all taxes, charges and other expenses of the
Property, no such taxes, charges or other expenses shall be prorated at Closing.
Seller further acknowledges that Seller is solely liable for all expenses
relating to the Property for periods prior to Closing. Notwithstanding the
foregoing, Purchaser shall be entitled to the credit described in
Section 5(c)(vii) above.



8.   Commissions. Purchaser and Seller each acknowledge and agree that C.B.
Richard Ellis, Inc. (“Seller’s Broker”) has represented the Seller in this
transaction. Purchaser represents and warrants to Seller that Purchaser has not
been represented by any broker or real estate agent in this transaction.
Seller’s Broker shall be paid a real estate commission by Seller, in cash at
Closing, pursuant to the terms of separate written commission agreements between
Seller and Seller’s Broker. If Closing and funding do not occur for any reason,
no commission shall be earned, due or payable. Each party hereby agrees to
indemnify and hold the other party hereto harmless from and against any and all
claims, demands, causes of action, loss, costs and expenses (including
reasonable attorneys’ fees and disbursements, as incurred) or other liability
arising from or pertaining to any brokerage commissions, fees, or other
compensation, which may be due to any other brokers or persons claiming to have
dealt with such party in connection with this transaction. The indemnities in
this paragraph shall survive Closing.



9.   Destruction, Damage, or Taking Before Closing. If, before Closing, all or
any part of the Land, Improvements or Personalty are destroyed or damaged, or
become subject to condemnation or eminent domain proceedings (a “material damage
or taking”), then Seller shall promptly notify Purchaser thereof, and either
Seller or Purchaser may elect to terminate this Agreement by delivering written
notice thereof to the other. If this Agreement is terminated, except for
obligations of Purchaser which survive termination of this Agreement, the
parties shall have no further obligations hereunder. If neither part elects to
terminate this Agreement, Seller shall, at its sole cost and expense but having
full entitlement to use all insurance proceeds or condemnation awards payable as
a result of such damage or taking, restore the Property to substantially the
same condition in which it existed prior to occurrence of such casualty or
condemnation and the Closing shall be postponed if necessary to complete such
restoration.



10.   Termination and Remedies.



  1.   If Purchaser defaults under this Agreement and such default continues ten
days after written notice thereof is given by Seller to Purchaser (except for a
default to purchase the Property at Closing after Seller has fulfilled all of
its obligations hereunder, in which case no notice or cure is required), then
Seller, as its sole remedy, may terminate this Agreement by notifying Purchaser
thereof, in which event the Earnest Money shall be paid to Seller as liquidated
damages, whereupon, except for obligations of Purchaser which survive
termination of this Agreement, neither Purchaser nor Seller shall have any
further rights or obligations hereunder. The provision for payment of liquidated
damages has been included because, in the event of a breach by Purchaser, the
actual damages to be incurred by Seller can reasonably expected to approximate
the amount of liquidated damages called for herein and because the actual amount
of such damages would be difficult if not impossible to measure accurately.



  2.   If Purchaser terminates this Agreement pursuant to Section 5, Section 6,
Section 9 or Section 10.c., then the Escrow Agent shall return the Earnest Money
and all interest earned thereon to Purchaser, whereupon neither party hereto
shall have any further rights or obligations hereunder, except for those which
survive the termination of this Agreement.



  3.   If Seller defaults in its obligations hereunder and such default
continues ten days after written notice thereof is given by Purchaser to Seller
(except for a default to convey the Property at Closing in accordance with the
terms hereof after Purchaser has filled all of its obligations hereunder, in
which case no notice or cure is required), then Purchaser may, as its option
either: (i) terminate this Agreement by written notice to Seller, and receive a
return of the Earnest Money and all interest earned thereon and thereafter
neither party hereto shall have any further rights or obligations hereunder,
except for those which survive the termination of this Agreement; or
(ii) enforce specific performance of the obligations of Seller hereunder;
provided, however, notwithstanding the foregoing to the contrary, in the event
the remedy of specific performance is not available to Purchaser due to Seller
having conveyed the Property to another party, Seller shall pay to Purchaser the
sum of Five Hundred Thousand and No/100 Dollars ($500,000.00) as liquidated
damages and the parties agree that this is a reasonable sum considering all of
the circumstances existing on the date hereof, including the relationship of the
sum to the range of harm to Purchaser that reasonably could be anticipated, and
the anticipation that proving actual damages would be costly, impractical and
extremely difficult.



11.   Miscellaneous.



  1.   Notices. All notices provided or permitted to be given under this
Agreement must be in writing and may be served by depositing same in the United
States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested; by delivering the same to
such party by recognized delivery service; by nationally recognized overnight
delivery service or by facsimile copy transmission with confirmation of receipt
and a copy by one of the foregoing methods. Notice given in accordance herewith
shall be effective (i) three business days after deposit in the United States
mail as set forth above; (ii) upon delivery; (iii) one business day after
deliver to a recognized overnight delivery service; or (iv) upon receipt of
confirmation of facsimile transmission. For purposes of notice, the addresses of
the parties shall be as follows:



      If to Seller: FMC Technologies, Inc.

1803 Gears Road

Houston, Texas 77067

Attention: Treasurer

Telecopier No. (281) 405-4929

Telephone No. (281) 591-4407

and

     
FMC Technologies, Inc.
200 E. Randolph Drive
Chicago, Illinois 60601
Attention: Joseph Meyer
 




 
    Telecopier No. (312) 952-8436

 
   
Telephone No. (312) 861-6146
With a copies to:
 
C.B. Richard Ellis, Inc.

700 Louisiana

Suite 2700

Houston, Texas 77002

Attention: Sanford W. Criner, Jr.

Telephone No. (713) 881-0900

Facsimile No. (713) 881-0996

and

J. Robert Fisher

         
Winstead PC 919 Milam, Suite 2400 Houston, Texas 77002
        Telecopier No. (713) 650-2707
Telephone No. (713) 650-2400

If to Purchaser:
  c/o Inland Real Estate Acquisitions, Inc.
2901 Butterfield Road Oak Brook, Illinois 60523
        Attention: G. Joseph Cosenza

Telephone No:
    (630) 218-4948  
 
       

      Facsimile No: (630) 218-4935

 
   
With a copy to:
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: General Counsel
Telephone No:
  The Inland Real Estate Group, Inc.



(630) 218-4900
 
 


     
Facsimile No: (630) 645-2084
If to Title Company:
 
Partners Title Company

     
712 Main Street
Suite 2000E
Houston, Texas 77002
Attention: Karen Highfield
Telephone No: (713) 229-8484
Facsimile No: (713) 229-0004
If to Escrow Agent:
 





Chicago Title Insurance Company

171 N. Clark Street, Division 2, 3rd Floor

Chicago, Illinois 60601

Attention: Nancy Castro/Tom Meier

Telephone No: (312) 223-3909

Facsimile No: (312) 223-3409

Email: castrona@ctt.com

Either party hereto may change its address for notice by giving three days prior
written notice thereof to the other party. Notices may be given by the
above-named counsel to a party.



  2.   Assigns, Beneficiaries. Except as hereinafter specified, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, legal representatives, successors and assigns. This Agreement
is for the sole benefit of Seller and Purchaser, and no third party is intended
to be a beneficiary of this Agreement. Seller shall not have the right to
transfer or assign its rights under this Agreement to any other party without
the express written consent of Purchaser, to be granted or withheld in
Purchaser’s sole discretion. Purchaser shall not have the right to transfer or
assign its rights under this Agreement to any other party without the express
written consent of Seller to be withheld or granted in Seller’s sole discretion,
except as set forth in the immediately following sentence. Notwithstanding the
foregoing, Purchaser shall have the right to assign this Agreement and the
rights of Purchaser hereunder, in whole or in part, to any entity or entities
formed by or at the direction of Purchaser for such purpose without the consent
of Seller. In the event of any such assignment, Purchaser shall promptly furnish
to Seller an executed copy of the assignment in which the assignee assumes all
of the rights and obligations of Purchaser hereunder. No consent given by Seller
to any transfer or assignment of Purchaser’s rights or obligations hereunder
shall be construed as a consent to any other transfer or assignment of
Purchaser’s rights or obligations hereunder. No transfer or assignment in
violation of the provisions hereof shall be valid or enforceable.



  3.   Limitation on Liability. The obligations and liabilities of Seller under
this Agreement shall not constitute personal obligations of the officers,
directors, employees, representatives, stockholders or other principals or
representatives of Seller.



  4.   Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas.



  5.   Entire Agreement. This Agreement is the entire agreement between Seller
and Purchaser concerning the sale of the Property, and no modification hereof or
subsequent agreement relative to the subject matter hereof shall be binding on
either party unless reduced to writing and signed by the party to be bound. All
Exhibits attached hereto are incorporated herein by this reference for all
purposes.



  6.   OFAC.



  1.   Purchaser is not and shall not be, and, after making due inquiry, no
person or entity (“Person”) who owns a controlling interest in or otherwise
controls Purchaser (excluding Persons who hold direct or indirect ownership
interests in Purchaser if Purchaser is or is controlled by a U.S. Publicly
Traded Entity [hereinafter defined]) is or shall be, (i) listed on the Specially
Designated Nationals and Blocked Persons List (the “SDN List”) maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or on
any other similar list (“Other Lists” and, collectively with the SDN List, the
“Lists”) maintained by the OFAC pursuant to any authorizing statute, Executive
Order or regulation (collectively, “OFAC Laws and Regulations”); or (ii) a
Person (a “Designated Person”) either (A) included within the term “designated
national” as defined in the Cuban Assets Control Regulations, 31 C.F.R.
Part 515, or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”). The OFAC Laws and Regulations and
the Executive Orders are collectively referred to in this Agreement as the
“Anti-Terrorism Laws”. Purchaser also shall require, and shall take reasonable
measures to ensure compliance with the requirement, that no Person who owns any
other direct interest in Purchaser is or shall be listed on any of the Lists or
is or shall be a Designated Person. This Section shall not apply to any Person
to the extent that such Person’s interest in the Purchaser is through a U.S.
Publicly-Traded Entity. As used in this Agreement, “U.S. Publicly-Traded Entity”
means a Person (other than an individual) whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such a Person.



  2.   Seller is not and shall not be, and, after making due inquiry, no person
or entity (“Person”) who owns a controlling interest in or otherwise controls
Seller (excluding Persons who hold direct or indirect ownership interests in
Seller if Seller is or is controlled by a U.S. Publicly Traded Entity
[hereinafter defined]) is or shall be, (i) listed on the Specially Designated
Nationals and Blocked Persons List (the “SDN List”) maintained by the Office of
Foreign Assets Control (“OFAC”), Department of the Treasury, and/or on any other
similar list (“Other Lists” and, collectively with the SDN List, the “Lists”)
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (ii) a Person (a
“Designated Person”) either (A) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”). The OFAC Laws and Regulations and
the Executive Orders are collectively referred to in this Agreement as the
“Anti-Terrorism Laws”. Seller also shall require, and shall take reasonable
measures to ensure compliance with the requirement, that no Person who owns any
other direct interest in Seller is or shall be listed on any of the Lists or is
or shall be a Designated Person. This Section shall not apply to any Person to
the extent that such Person’s interest in the Seller is through a U.S.
Publicly-Traded Entity. As used in this Agreement, “U.S. Publicly-Traded Entity”
means a Person (other than an individual) whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such a Person.



  7.   Counterparts. This Agreement may be executed in multiple counterparts,
and all such executed counterparts shall constitute the same agreement. It shall
be necessary to account for only one (1) such counterpart executed by each party
hereto in proving the existence, validity or content of this Agreement.



  8.   Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.



  9.   Section Headings. Section headings contained in this Agreement are for
convenience only and shall not be considered in interpreting or construing this
Agreement.



  10.   Words. Within this Agreement, words of any gender shall be held and
construed to include any other gender, and words in the singular number shall be
held and construed to include the plural, unless the context otherwise requires.



  11.   Enforcement Actions. In the event it becomes necessary for either party
hereto to file a suit to enforce this Agreement or any provisions contained
herein, the party prevailing in such action shall be entitled to recover, in
addition to all other remedies or damages, reasonable attorneys’ fees and court
costs, including appellate costs, incurred in such suit



  12.   Offer and Acceptance. This Agreement constitutes an offer by the first
party to execute this Agreement to sell or purchase the Property on the terms
and conditions and for the Purchase Price stated herein. Unless sooner
terminated or withdrawn by notice in writing to the second party, this offer
shall automatically lapse and terminate at 12:00 noon, Central Standard Time on
January      , 2007, unless, prior to such time, the second party has returned
to the first party a copy of this Agreement bearing the signature of the second
party. The “Effective Date” or any other reference to the date of this Agreement
shall mean the date on which this Agreement is last signed by Seller and
Purchaser, as indicated by their signatures below. If the last party to execute
this Agreement fails to complete the date of execution below that party’s
signature, the Effective Date shall be the date this fully executed Agreement is
delivered to the Title Company.

1





IN WITNESS WHEREOF, that parties hereto have duly executed this Agreement as of
the date set forth beneath their signature below.

SELLER:

FMC TECHNOLOGIES, INC.,

a Delaware corporation,

By: /s/ Jeffrey W. Carr


Name: Jeffrey W. Carr
Title: Vice President, General Counsel and Secretary

Date: March 23, 2007

PURCHASER:

HOUSTON 1031 LIMITED PARTNERSHIP,

an Illinois limited partnership

By: HOUSTON 1031 GP, L.L.C,

a Delaware limited liability company,

its general partner

By: IRC-IREX Venture, L.L.C., a Delaware limited liability company, its sole
member

By: Inland Real Estate Exchange Corporation, a Delaware corporation, its manager

By:

Name:

Title:

Purchaser’s Tax ID No.

Date: March      , 2007

2